DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/23/2022, in which claims 1, 7, 9, 21, 25-27 were amended, claims 4-5, 12, 14-20, 23 were cancelled, claims 29-31 were added, has been entered.

Specification
The amendment to the specification received on 03/23/2022 has been entered.

Election/Restrictions
Applicant elected without traverse of invention group I, species 1d, Fig. 4 in the reply filed on 11/08/2021. Claims 1-3, 6-11, 13 and 29-31 are directed to an invention that is independent or distinct from the elected invention of Fig. 4 for the following reasons: 
Claims 1, 29 and 30 requires “a first barrier structure laterally separating the first and second reflector electrodes, the first barrier structure having a first width defined between outer sidewalls of the first barrier structure; and a second barrier structure directly overlying the first barrier structure and laterally separating the first and second portions of the isolation structure, the second barrier structure having a second width defined between outer sidewalls of the second barrier structure, the second width being substantially equal to the first width”. However, Fig. 4 shows that the second width either less than or greater than the first width. 

    PNG
    media_image1.png
    810
    894
    media_image1.png
    Greyscale

Claim 7 requires “a first optical emitter structure directly overlying the first isolation layer and the first reflector electrode and a second optical emitter structure directly overlying the second isolation layer and the second reflector electrode”. However, Fig. 4 shows that a first optical emitter structure [110a] is not directly overlying the first isolation layer [302] and the first reflector electrode and a second optical emitter structure [112b or 112c] is not directly overlying the second isolation layer [304 or 306] and the second reflector electrode because there is transparent electrode layer 112 between the optical emitter structure and the isolation layer.
Claim 31 requires “wherein the first vertical outer sidewall of the first optical emitter structure is aligned with a first of the outer sidewalls of the first barrier structure and a first of the outer sidewalls of the second barrier structure.” However, Fig. 4 shows that vertical outer sidewalls of the first optical emitter structure is not aligned with a first of the outer sidewalls of the first barrier structure. 

    PNG
    media_image2.png
    810
    894
    media_image2.png
    Greyscale

Accordingly, claims 1-3, 6-11, 13 and 29-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. 20190165317) in view of Kinoshita (US Pat. 20100052524) and Nozawa et al. (US Pub. 20180240854).
Regarding claim 21, Lai et al. discloses in Fig. 2, paragraph [0038]-[0042] and claim 13
a substrate [01]; 
an interconnect structure [07] disposed over the substrate [01]; 
a first reflector electrode [02 in left pixel] and a second reflector electrode [02 in middle pixel] over an interconnect structure [07] and spaced laterally apart from one another, the first reflector electrode [02 in left pixel] and the second reflector electrode [02 in middle pixel] disposed at the same height as one another over the substrate [01]; 
a first optical emitter structure [04 in left pixel] and a second optical emitter structure [04 in middle pixel] overlying the first reflector electrode [02 in left pixel] and the second reflector electrode [02 in middle pixel], respectively; and 
a first isolation layer [03] including first [03 in left pixel] and second [03 in middle pixel] segments of a first dielectric material composition [passivation material] arranged over the first and second reflector electrodes [02 in left pixel and middle pixel], respectively, the first [03 in left pixel] and second [03 in middle pixel] segments of the first dielectric material spaced apart laterally from one another and each having a first thickness; 
a first conductive structure [06 and 09 in left pixel] extending from the first reflector electrode [02 in left pixel] to the first optical emitter structure [04 in left pixel]; and 
a second conductive structure [06 and 09 in middle pixel] extending from the second reflector electrode [02 in middle pixel] to the second optical emitter structure [04 in middle pixel], wherein the first conductive structure [06 and 09 in left pixel] extends through the first isolation layer [03 in left pixel] and has a first height, and wherein wherein the second conductive structure [06 and 09 in left pixel] extends through the first isolation layer [03 in middle pixel].
Lai et al. does not show in Fig. 2
a second isolation layer of a second dielectric material composition overlying the second segment of the first dielectric material but not overlying the first segment of the first dielectric material, wherein the second dielectric material composition differs from the first dielectric material composition;
wherein the second conductive structure extends through the first and second isolation layers and has a second height greater than the first height.
However, Lai et al. discloses in paragraph [0040], [0042], [0053] that the thickness of the passivation layer 03 in each of the display unit/pixel can be adjusted to achieve better display.
Lai further discloses in claim 13 that the thicknesses of passivation layers in different display units are identical or different. Thus, Lai suggests that thickness of passivation layer in one pixel is same as or smaller than or greater than thickness of passivation layer in another pixel. Thus, thickness of the passivation layer 03 in middle pixel can be thicker than thickness of the passivation layer 03 in left pixel. In that case, the thicker portion of the passivation in middle pixel equivalent to the claimed second isolation layer. And thus, in a case when thickness of the passivation layer 03 in middle pixel is thicker than thickness of the passivation layer 03 in left pixel, Lai suggests to one skill in the art an alternative embodiment of Fig. 2 which comprises “a second isolation layer [thicker portion of 03] overlying the second segment of the first dielectric material [03 in middle pixel having same thickness as 03 in left pixel] but not overlying the first segment of the first dielectric material; the second conductive structure [06 and 09] extends through the first and second isolation layers and has a second height greater than the first height.
Kinoshita discloses in Fig. 3, paragraph [0050]-[0058] a display device comprising: 
a second isolation layer of a second dielectric material composition [upper portion of 8-4] overlying the second segment [lower portion of 8-4] of the first dielectric material but not overlying the first segment of the first dielectric material; 
wherein the second conductive structure [3 with via in W pixel] extends through the first and second isolation layers [upper and lower portion of 8-4] and has a second height greater than the first height.

    PNG
    media_image3.png
    536
    685
    media_image3.png
    Greyscale

Nozawa et al. discloses in Fig. 4, Fig. 5, Fig. 7F, paragraph [0105]
a second isolation layer [26 and/or 27] of a second dielectric material composition overlying the second segment of the first dielectric material [25] but not overlying the first segment of the first dielectric material [25], wherein the second dielectric material composition [silicon oxide] differs from the first dielectric material composition [silicon nitride];
wherein the second conductive structure [31] extends through the first and second isolation layers [25 and 26 and/or 27] and has a second height greater than the first height.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kinoshita and Nozawa et al. into the method of Fig. 2 of Lai et al. to include a second isolation layer of a second dielectric material composition overlying the second segment of the first dielectric material but not overlying the first segment of the first dielectric material, wherein the second dielectric material composition differs from the first dielectric material composition; wherein the second conductive structure extends through the first and second isolation layers and has a second height greater than the first height. The ordinary artisan would have been motivated to modify Lai et al. in the above manner for the purpose of providing illustration of an embodiment in which the thicknesses of passivation layers in different display units are different to achieve better display [paragraph [0056] of Kinoshita, paragraph [0040], [0042] and claim 13 of Lai et al.]; providing optical resonance structure capable of obtaining light at different resonant wavelengths for each of the light emitting pixels providing different insulating materials so as to provide the first insulating layer with an etching selection ratio when patterning the second insulating layer [paragraph [0015], paragraph [0105] of  Nozawa et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 22 and 28, Kinoshita fails to explicitly discloses 
wherein the first isolation layer and the second isolation layer have different thicknesses from one another;
wherein the first isolation layer is thinner than the second isolation layer.
However, Kinoshita discloses in paragraph [0056] that the thickness of isolation layer in each of pixel is regulated to provide a distance with which emitted light resonates.
Nozawa et al. discloses in Fig. 4, Fig. 5, Fig. 7F
wherein the first isolation layer [25] and the second isolation layer [26 and 27] have different thicknesses from one another;
wherein the first isolation layer [25] is thinner than the second isolation layer [26 and 27].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify Kinoshita to include wherein the first isolation layer is thinner than the second isolation layer; wherein the first isolation layer and the second isolation layer have different thicknesses from one another. The ordinary artisan would have been motivated to modify Kinoshita in the above manner for the purpose of providing desired resonance optical distances in different pixels [paragraph [0056] of Kinoshita, paragraph [0015] of Nozawa et al.].
In addition, one of ordinary skill in the art would have recognized the finite number of predictable solutions for thickness of the first isolation layer with respect to thickness of the second isolation layer: thickness of the first isolation layer is equal to or thicker than or thinner than the thickness of the second isolation layer. Absent unexpected results, it would have been obvious to try different thickness of the first and second isolation layer to yield desired resonance optical distances in different pixels.
 
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. 20190165317) in view of Kinoshita (US Pat. 20100052524) and Nozawa et al. (US Pub. 20180240854) as applied to claim 21 above and further in view of Chung et al. (US Pub. 20090256477).
Regarding claims 24-27, Lai et al. discloses
wherein the second conductive structure has a bottom surface extending laterally between the inner sidewalls of the first isolation layer;
a first transparent electrode [06] disposed over the first isolation layer [03].
a second transparent electrode [06] disposed over the second isolation layer [when the passivation layer having different thicknesses as claimed in claim 13].
Lai et al. and Kinoshita discloses the first and second conductive structures constitute pixel electrodes connecting to light emitting structure 04.
Lai et al. and Kinoshita fails to disclose 
wherein the first conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and which has a bottom surface extending laterally between the inner sidewalls of the first isolation layer;
wherein the second conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and lines inner sidewalls of the second isolation layer;
the first transparent electrode disposed over the conductive material of the first conductive structure;
the second transparent electrode disposed over the conductive material of the second conductive structure.
Chung et al. discloses in Fig. 4 
a conductive structure/pixel electrode [91 and 92] comprises a conductive material [191a and 191b] which lines inner sidewalls of the isolation layer [180];
a transparent electrode [191c and 192] disposed over the isolation layer [180] and over the conductive material [191a and 191b] of the conductive structure.
Forming conductive structures/pixel electrodes of Lai et al. and Kinoshita using the multilayer pixel electrode disclosed by Chung would result to  
wherein the first conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and which has a bottom surface extending laterally between the inner sidewalls of the first isolation layer;
wherein the second conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and lines inner sidewalls of the second isolation layer;
the first transparent electrode disposed over the conductive material of the first conductive structure;
the second transparent electrode disposed over the conductive material of the second conductive structure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chung into the method of Lai et al. and Kinoshita to include wherein the first conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and which has a bottom surface extending laterally between the inner sidewalls of the first isolation layer; wherein the second conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and lines inner sidewalls of the second isolation layer; the first transparent electrode disposed over the conductive material of the first conductive structure; the second transparent electrode disposed over the conductive material of the second conductive structure. The ordinary artisan would have been motivated to modify Lai et al. and Kinoshita in the above manner for the purpose of providing multilayered conductive structure [paragraph [0051]-[0052] of Chung et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 21-22, 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822